Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 14, 2021. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments January 14, 2021 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (Pub. No. US 20180150799) in view of Walling et al. (Pub. No. US 20200059352 A1)

As to claim 1 Hunt teaches a system, comprising: 
a blockchain network comprising a plurality of peer nodes programmed to store a blockchain and a state database comprising a plurality of key/value pairs (Fig. 11 and paragraphs [0072], [0029]: wherein a state database comprising a plurality of key/value pairs” (see Hunt et al., Fig. 11 and [0072] for a blockchain network including a plurality of computing entities/nodes each includes a blockchain and world state; also see [0029] wherein the world state is represented by a key/value store);
the new node programmed to (paragraphs [0012]-[0013]: the process to certify a blockchain checkpoint performed by some parties/nodes):
retrieve a state database checkpoint of a state database created at a block number of the blockchain (paragraphs [0012]-[0013]: retrieving the world state associated with the starting point (i.e., prior checkpoint));
retrieve blocks of the blockchain from the checkpoint block number to a current block number (paragraph [0013]: retrieving blocks between the previous checkpoint and the target/current checkpoint);
construct an initial state database from the received state database checkpoint (paragraph [0013]: wherein the prior checkpoint or world state associated with the starting point represents an initial state database as recited); and 
execute transactions of the retrieved blocks on the initial state database to generate a current state database (paragraph [0013]: executing transactions in each block, block-by-block, against the version of world state until the target checkpoint has been reach, wherein the updated checkpoint world state can be interpreted as a current state database as recited).
Hunt does not explicitly disclose but Walling teaches a new node to be instantiated on the network (Paragraphs [0084]: Based on the outcome of the vote, information of the prospective peer, in this example peer 118, will be added to the group JSON document and all policies updated to reflect the new peer count).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hunt by adding above limitation as taught by Walling to provide the updated encrypted cryptographic distributed ledger (Walling, paragraph [0007]).

As to claim 2 Hunt together with Walling teaches a system according to claim 1. Hunt teaches wherein the state database checkpoint is a merkle tree comprising one or more key/value pairs in one or more leaf nodes of the merkle tree, wherein the new node is programmed to extract and store the one or more key/value pairs from the one or more leaf nodes of the merkle tree to construct the initial state database (paragraph [0029]).

As to claim 3 Hunt together with Walling teaches a system according to claim 1. Hunt teaches wherein the new node is programmed to generate a merkle tree for the initial state database, wherein one or more key/value pairs of the initial state database are stored in one or more leaf nodes of the merkle tree (paragraph [0030]).

As to claim 4 Hunt together with Walling teaches a system according to claim 3. Hunt teaches wherein the new node is programmed to compare a root hash of the generated merkle tree with a consensus root hash for the state database checkpoint (paragraphs [0029], [0032]).

As to claim 5 Hunt together with Walling teaches a system according to claim 3. Hunt teaches wherein the new node is programmed to generate the merkle tree for the state database comprises generating the merkle tree in accordance with a defined merkle tree schema (paragraphs [0028]-[0029]).

As to claim 6 Hunt together with Walling teaches a system according to claim 3. Walling teaches wherein the new node is programmed to: receive a consensus merkle tree into the new node and compare hash values of one or more level nodes of the consensus merkle tree and the merkle tree generated by the new node to isolate one or more leaf nodes that contain one or more discrepancies in one or more key/value pairs (paragraphs [0084]-[0085]).

As to claim 7 Hunt together with Walling teaches a system according to claim 1. Hunt teaches wherein the new node is programmed to request the state database checkpoint and the blocks of the blockchain from an existing node of the blockchain network (paragraphs [0029]-[0031]).

As to claim 8 Hunt together with Walling teaches a system according to claim 1. Walling teaches wherein the new node is programmed to generate a state database checkpoint at a next checkpoint interval number of blocks of the blockchain and determine the new node as correctly instantiated if the state database checkpoint matches a consensus state database checkpoint (paragraphs [0080]-[0085]).

	As to claims 9-20, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169